ON MOTION FOR REHEARING AND/OR CLARIFICATION
SCHEMER, Associate Judge.
The state has filed a motion for rehearing and/or clarification alleging that we incorrectly calculated the appellant’s sentence and further alleging that the trial court’s orally pronounced sentence is not illegal. Having found a typographical error in our opinion which does lead to an incorrect calculation, we write to clarify our opinion.
The state in its motion has misconstrued our opinion. We agree that the trial court’s orally pronounced sentence is not illegal but that is not the issue our opinion addresses. Although we noted other errors in a footnote, our opinion addresses the only raised issue, the written order of probation which reflects a sentence of 15 months jail followed by probation through August 21, 2001. As stated in our opinion, this sentence exceeds the statutory maximum by four months and thus, is an illegal sentence.
However, in stating that appellant’s sentence is illegal, we wrote “the sentence of 15 months jail plus approximately 45 months of probation [August 7, 1996 — April 21, 2001] plus 4 months credit for community control exceeds the maximum allowable sentence by 4 months.” The dates in the brackets should state August 7, 1996 — August 21, 2001 which would then correctly reflect the combined jail and probation sentence contained in the written order of probation. Hence, we correct this typographical error but uphold the finding in our opinion.
MINER and ALLEN, JJ., concur.